Case 4:19-cv-00180-ALM-KPJ Document 169-4 Filed 10/25/19 Page 1 of 6 PageID #: 3848




                               Exhibit 4
10/25/2019
      Case                         Yahoo Mail - RE:169-4
             4:19-cv-00180-ALM-KPJ Document         Rich v. Butowsky
                                                              Filed et10/25/19
                                                                       al, No. 1:18-cv-006810-RJL
                                                                                     Page 2 of 6 PageID #: 3849


   RE: Rich v. Butowsky et al, No. 1:18-cv-006810-RJL

   From: Michael Gottlieb (mgottlieb@bsfllp.com)

   To:      tyclevenger@yahoo.com; MGovernski@BSFLLP.com

   Cc:      RJackson@BSFLLP.com; ken@martin-lawfirm.com; allen.farber@dbr.com; suzanne.dufrane@dbr.com;
            james.barker@dbr.com; mattcouch@af-mg.com

   Date: Monday, August 20, 2018, 09:32 PM EDT



   Thank you for confirming in writing that you continue to practice law in D.C. without authorization to do so.




     From: Ty Clevenger [mailto:tyclevenger@yahoo.com]
     Sent: Monday, August 20, 2018 9:29 PM
     To: Meryl Governski; Michael Gottlieb
     Cc: Randall Jackson; Ken Martin; Allen V. Farber; Suzanne Dufrane; Barker Jr. James A.; Matt Couch
     Subject: Re: Rich v. Butowsky et al, No. 1:18-cv-006810-RJL



     I still serve as Mr. Butowsky's personal attorney, and I am involved directly or indirectly in all of his cases. I'm not sure
     why any of that matters. The first question pertained to a case in NY, not DC. The other question, frankly, was for
     purposes of my blog. If you and your client were serious about getting answers, you wouldn't be dragging your feet
     and making excuses. Your bluff has been called, and I think you know it.



     On Monday, August 20, 2018, 9:19:10 PM EDT, Michael Gottlieb <MGottlieb@BSFLLP.com> wrote:




     Mr. Clevenger,


     You have sent two emails today (one copied below) purporting to ask us questions regarding the lawsuit
     our client Aaron Rich filed against the Washington Times, Mr. Butowsky, Mr. Couch, and America First
     Media in the District of Columbia, Case No. 1:18-cv-00681-RJL. Do you currently represent any party in
     that action? If so, which party do you represent? Do you contend that you are authorized to continue
     acting on behalf of a party in this litigation notwithstanding that you are not admitted to practice in D.C.
     and you withdrew your motion to appear pro hac vice? Or perhaps you are now authorized to practice
     law in D.C. If that is the case, please let us know.


     Regards,


     Mike




                                                                                                                                     1/5
10/25/2019
      Case                         Yahoo Mail - RE:169-4
             4:19-cv-00180-ALM-KPJ Document         Rich v. Butowsky
                                                              Filed et10/25/19
                                                                       al, No. 1:18-cv-006810-RJL
                                                                                     Page 3 of 6 PageID #: 3850

     Michael J. Gottlieb
     Partner


     BOIES SCHILLER FLEXNER LLP
     1401 New York Avenue, N.W.

     Washington, DC 20005

     (t) +1 202 237 9617

     (m) +1 202 744 0858

     mgottlieb@bsfllp.com

     www.bsfllp.com




     From: Ty Clevenger [mailto:tyclevenger@yahoo.com]
     Sent: Monday, August 20, 2018 7:58 PM
     To: Meryl Governski
     Cc: Michael Gottlieb; Randall Jackson; Ken Martin; Allen V. Farber; Suzanne Dufrane; Barker Jr. James A.; Matt
     Couch
     Subject: Re: Fw: Re: RE: Clevenger v. DOJ, et al., 18-CV-01568 (WFK) (LB)



     Ms. Governski,



     Per the article below, the Democratic National Committee served its lawsuit on Wikileaks via Twitter. I'm wondering
     why your client has not tried to subpoena Wikileaks via Twitter. I'm also wondering why your client has not served
     subpoenas on eBay for payments into the accounts of companies controlled by Mr. Rich. Mr. Butowsky would
     have issued his own subpoenas by now, but he does not wish to consent to the jurisdiction of the D.C. court.



     Ty Clevenger



     https://www.cbsnews.com/news/dnc-serves-wikileaks-with-lawsuit-via-twitter/



     On Monday, August 20, 2018, 6:01:33 PM EDT, Ty Clevenger <tyclevenger@yahoo.com> wrote:




     Ms. Governski,



     Below is FYI. As you can see, there seems to be a conflict between the FBI's version of events and the complaint
     that you filed on behalf of your client. Would you mind explaining which federal law enforcement officials your


                                                                                                                           2/5
10/25/2019
      Case                         Yahoo Mail - RE:169-4
             4:19-cv-00180-ALM-KPJ Document         Rich v. Butowsky
                                                              Filed et10/25/19
                                                                       al, No. 1:18-cv-006810-RJL
                                                                                     Page 4 of 6 PageID #: 3851

     client was cooperating with?



     Ty Clevenger



     ----- Forwarded Message -----

     From: Ty Clevenger <tyclevenger@yahoo.com>

     To: Mahoney, Kathleen (USANYE) <Kathleen.Mahoney@usdoj.gov>

     Sent: Monday, August 20, 2018, 5:37:32 PM EDT

     Subject: Re: RE: Clevenger v. DOJ, et al., 18-CV-01568 (WFK) (LB)



     Kathleen,



     I've attached a copy of the complaint that Seth Rich's brother filed against my client, Ed Butowsky. Here's an
     excerpt from Paragraph 4: "For well over a year, Aaron [Rich] has devoted countless hours assisting state and
     federal law enforcement officials investigating the murder."



     According to my sources, the federal law enforcement officials were FBI agents. I know discovery is not typical in a
     FOIA case, but I'll probably request depositions from one or two FBI officials on this subject. Let me know if you
     want to discuss in advance of the teleconference. Thanks.



     Ty




     On Monday, August 20, 2018, 12:54:49 PM EDT, Mahoney, Kathleen (USANYE) <Kathleen.Mahoney@usdoj.gov>
     wrote:




     In response to your inquiry, the FBI advised that its searches of ACS and Sentinel found no main or
     cross reference records. They also reached out to the Washington, D.C. Field Office, which confirmed
     that D.C. Police had declined the FBI’s assistance. They did not reach out to CART since the FBI did
     not assist in the investigation. However, if CART records existed, they would have been located through
     the ACS and/or Sentinel searches.


     Kathleen A. Mahoney
     Assistant U.S. Attorney
     Eastern District of New York

     271-A Cadman Plaza East, 7th Floor



                                                                                                                            3/5
10/25/2019
      Case                          Yahoo Mail - RE:169-4
              4:19-cv-00180-ALM-KPJ Document         Rich v. Butowsky
                                                               Filed et10/25/19
                                                                        al, No. 1:18-cv-006810-RJL
                                                                                      Page 5 of 6 PageID #: 3852

     Brooklyn, New York 11201
     (718) 254-6026




     From: Ty Clevenger <tyclevenger@yahoo.com>
     Sent: Thursday, August 16, 2018 10:28 AM
     To: Mahoney, Kathleen (USANYE) <KMahoney2@usa.doj.gov>
     Subject: question


     Do you know whether the FBI searched for records with its Computer Analysis and Response Team ("CART")(URL
     below)? My understanding is that team assisted D.C. police in retrieving data from Seth Rich's electronic devices.




          FBI Laboratory: Computer Analysis and Response
          Team




     The information contained in this electronic message is confidential information intended only for the use of the named recipient(s) and may contain
     information that, among other protections, is the subject of attorney-client privilege, attorney work product or exempt from disclosure under applicable
     law. If the reader of this electronic message is not the named recipient, or the employee or agent responsible to deliver it to the named recipient, you are
     hereby notified that any dissemination, distribution, copying or other use of this communication is strictly prohibited and no privilege is waived. If you



                                                                                                                                                                    4/5
10/25/2019
      Case                          Yahoo Mail - RE:169-4
              4:19-cv-00180-ALM-KPJ Document         Rich v. Butowsky
                                                               Filed et10/25/19
                                                                        al, No. 1:18-cv-006810-RJL
                                                                                      Page 6 of 6 PageID #: 3853
     have received this communication in error, please immediately notify the sender by replying to this electronic message and then deleting this electronic
     message from your computer. [v.1]




   The information contained in this electronic message is confidential information intended only for the use of the named recipient(s) and may contain
   information that, among other protections, is the subject of attorney-client privilege, attorney work product or exempt from disclosure under applicable law. If
   the reader of this electronic message is not the named recipient, or the employee or agent responsible to deliver it to the named recipient, you are hereby
   notified that any dissemination, distribution, copying or other use of this communication is strictly prohibited and no privilege is waived. If you have received
   this communication in error, please immediately notify the sender by replying to this electronic message and then deleting this electronic message from your
   computer. [v.1]




                                                                                                                                                                       5/5
